Citation Nr: 1449653	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to October 1967.  The appellant is considered his surviving spouse for purposes of potential receipt of service connection for the cause of the Veteran's death.  38 C.F.R. §§ 3.5, 3.12, 3.55.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).  The RO initially considered the appellant's claim as one to reopen, as service connection for the cause of death was previously denied by an unappealed August 1996 rating decision.  However, as relevant official service department records were received after the August 1996 decision, the underlying claim must be reconsidered on the merits.  38 C.F.R. § 3.156(c).  The appellant has essentially argued the case on the merits and has been provided with all applicable laws and regulations.  Further, although the RO has phrased the issue as "new and material," its underlying discussion of the claim in the September 2011 rating decision, April 2012 statement of the case, and May 2012 supplemental statement of the case addressed the underlying merits of the claim, to include consideration of the benefit of the doubt doctrine and a finding that the preponderance of the evidence was against the claim.  The claim has also been fully developed in accordance with the VCAA, as discussed below.  Therefore, the Board may now render a decision on this claim without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 
FINDINGS OF FACT

1.  The Veteran died in March 1996; acute myelocytic leukemia (AML) was certified as the cause of his death.  



2.  At the time of his death, the Veteran was not service connected for any disability.  

3.  The Veteran's death-causing acute myelocytic leukemia is not shown to be related to service, including any herbicide exposure therein.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five 

elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In an August 2011 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the underlying claim for service connection for the cause of death, including an explanation of the evidence necessary to substantiate such a claim based on a disability that was not already service connected.  (Notably, the Veteran was not service connected for any disability at the time of his death).  This letter also provided notice of what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additionally, the letter provided appropriate notice concerning the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the Board finds that the notice was appropriately compliant with Hupp and the pertinent regulations.  Additionally, to the extent that there were any shortcomings, the appellant was not prejudiced as she has shown though her arguments a knowledge of what must be established in the 


instant case in order to substantiate her claim (i.e. that the Veteran's death causing leukemia was related to his military service).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, post-service medical records and the assertions of the appellant and her representative.  

The Board has also considered whether a VA medical opinion is necessary for proper adjudication of the instant claim.  However, as explained below, the 
evidence contains only a bare assertion by the appellant that the Veteran's death- causing leukemia was related to alleged herbicide exposure during service.  Without additional, competent evidence even suggesting a link between the Veteran's death and his military service, the Board concludes that a VA examination is not necessary.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that § 5103A(a) standard does not always require the Secretary to obtain a medical opinion and noting that the § 5103A(a) standard is less restrictive than the § 5103A(d) standard).     

Accordingly, no further RO action is required prior to appellate consideration of the claim.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).



In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

Certain listed, chronic disabilities, including acute myelocytic leukemia, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include all chronic B-cell leukemias) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in 

relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not show any findings or diagnoses of leukemia or blood cell dysfunction.  The post-service medical records show a diagnosis of leukemia at least as early as early as December 1995. The Veteran's death certificate shows that he died in March 1996 and that the cause of his death was certified as acute myelocytic leukemia (AML).  Prior to his death, the Veteran asserted that his leukemia was caused by Agent Orange exposure during service and the appellant has similarly made this assertion.  The appellant has also specifically asserted that the Veteran served in Vietnam after January 9, 1962 and thus, should be presumed to have been exposed to herbicides.   

At the outset, the evidence does not actually show that the Veteran served in Vietnam.  His service personnel records do show that he served in support of Vietnam operations but there is no indication that he was actually stationed in Vietnam or that he otherwise traveled to the country.  To the contrary, on his chronological listing of service, his only South East Asian duty station was Clark Air Force Base in the Philippines.  Accordingly, the evidence does not establish that the Veteran was stationed in Vietnam or otherwise traveled to the country and he may not be presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Further, even assuming the Veteran did serve in Vietnam and was presumed to have been exposed to herbicides, the evidence does not show any link between such exposure and his death causing acute myelocytic leukemia (AML).  In this regard, the Board notes that AML is not a B-cell leukemia.  See e.g. http://www.publichealth.va.gov/exposures/agentorange/conditions/bcell-leukemia.asp.   Also, there is no competent evidence of record which even suggests a relationship between herbicide exposure and the Veteran's development of AML.  The appellant has asserted that such a relationship exists, but as a layperson with no 

demonstrated expertise concerning the etiology of AML, she is not competent to advance such an assertion.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Also, as explained above, a VA medical opinion is not necessary in this case.  Moreover, the Veteran was not service-connected for any disability during his lifetime and there is no indication that any disability other than AML caused or contributed to cause his death.  

The Board empathizes with the appellant seeking VA compensation benefits based on the Veteran's significant and honorable military service.  However, it is required to apply the pertinent statutes and regulations to the evidence of record.  In this case, there is no evidence of leukemia during service or for many years thereafter and no evidence indicating that the death-causing leukemia, which is not subject to presumptive service connection based on herbicide exposure, was related to service, including any alleged herbicide exposure therein.  Thus, as AML is the only disability shown to have caused or contributed to cause the Veteran's death, there is no basis for finding his death to be directly or presumptively related to his military service and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 3.303, 3.307, 3.309, 3.312.  The preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


